COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-024-CV
 
BANK OF AMERICA CORPORATION                                      APPELLANTS
AND BANK OF AMERICA, N.A.
                                                                                                        
                                                   V.
 
DOROTHEA
LASTER D/B/A HOPKINS‑LASTER LAW OFFICE           APPELLEE
                                                                                                        
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON,
J.  
 
DELIVERED:  February 19, 2009




[1]See Tex. R. App. P. 47.4.